DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 1 and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 9 and 32 respectively of U.S. Patent No. 11182614. Although the claims at issue are not identical, they are not patentably distinct from each other because durrent application claims features are broad recitation of claim in previous application as shown below.

U.S. Patent No. 11182614
Current Application 17/500798
1. (Original) An apparatus configured to be worn on a head of a user, comprising: a screen configured to present graphics to the user; a camera system configured to view an environment in which the user is located; and a processing unit configured to determine a map based at least in part on output(s) from the camera system, wherein the map is configured for use by the processing unit to localize the user with respect to the environment; wherein the processing unit of the apparatus is also configured to obtain a metric indicating a likelihood of success to localize the user using the map, and wherein the processing unit is configured to obtain the metric by computing the metric or by receiving the metric.
(Italicized and bolded features are not recited in current application)
1. An augmented reality (AR) apparatus configured to be worn on a head of a user, comprising: a processing unit configured to: determine a map based at least in part on an image, wherein the map is configured for use by the processing unit to localize the user with respect to the environment, and obtain a metric indicating a likelihood of success to localize the user using the map by computing the metric or by receiving the metric.
2. (Original) The apparatus of claim 1, wherein the processing unit is configured to determine the metric based on a co-visibility of a point of interest that is associated with different camera positions.
2. The AR apparatus of claim 1, wherein the processing unit is configured to determine the metric based on a co-visibility of a point of interest that is associated with different camera positions
3. (Original) The apparatus of claim 1, wherein the metric indicates a number of reference points that are useable to localize the user with respect to the environment.
3. The AR apparatus of claim 1, wherein the metric indicates a number of reference points that are useable to localize the user with respect to the environment.
4. (Original) The apparatus of claim 1, wherein the metric indicates the likelihood of success to localize the user in one or more viewing directions.
4. The AR apparatus of claim 1, wherein the metric indicates the likelihood of success to localize the user in one or more viewing directions.
5. (Original) The apparatus of claim 1, wherein the processing unit is configured to determine the metric based on a number of times a point of interest is detected from different camera positions.
5. The AR apparatus of claim 1, wherein the processing unit is configured to determine the metric based on a number of times a point of interest is detected from different camera positions.
6. (Original) The apparatus of claim 1, wherein the processing unit is configured to determine the metric without determining any convex hull.
6. The AR apparatus of claim 1, wherein the processing unit is configured to determine the metric without determining any convex hull.
7. (Original) The apparatus of claim 1, wherein the metric has a value that is based on directionality.
7. The AR apparatus of claim 1, wherein the metric has a value that is based on directionality.
8. (Original) The apparatus of claim 1, wherein the metric is for one of a plurality of cells, each of the cells representing a three dimensional space of a portion of the environment, and wherein the metric has a value that is based on a position within the one of the plurality of cells.
8. The AR apparatus of claim 1, wherein the metric is for one of a plurality of cells, each of the cells representing a three dimensional space of a portion of the environment, and wherein the metric has a value that is based on a position within the one of the plurality of cells.
9. (Original) An apparatus configured to be worn on a head of a user, comprising: a screen configured to present graphics to the user; a camera system configured to view an environment in which the user is located; and a processing unit configured to determine a map based at least in part on output(s) from the camera system, wherein the map is configured for use by the processing unit to localize the user with respect to the environment; wherein the processing unit of the apparatus is also configured to obtain a metric indicating a likelihood of success to localize the user using the map, and wherein the processing unit is configured to obtain the metric by computing the metric or by receiving the metric and wherein the metric is for one of a plurality of cells, and each of the cells represents a three dimensional space of a portion of the environment..
(Italicized and bolded features are not recited in current application)
1. An augmented reality (AR) apparatus configured to be worn on a head of a user, comprising: a processing unit configured to: determine a map based at least in part on an image, wherein the map is configured for use by the processing unit to localize the user with respect to the environment, and obtain a metric indicating a likelihood of success to localize the user using the map by computing the metric or by receiving the metric.
32. (Original) A method performed by an apparatus that is configured to be worn on a head of a user, the apparatus having a screen configured to present graphics to the user, a camera system configured to view an environment in which the user is located, and a processing unit, the method comprising: obtaining, by the processing unit, output(s) from the camera system; determining a map by the processing unit based at least in part on the output(s) from the camera system, wherein the map is configured for use by the processing unit to localize the user with respect to the environment; and obtaining, by the processing unit, a metric indicating a likelihood of success to localize the user using the map, wherein the act of obtaining comprises computing the metric or receiving the metric by the processing unit.
(Italicized and bolded features are not recited in current application)
32. A method performed by an AR apparatus that is configured to be worn on a head of a user, the AR apparatus having a processing unit, the method comprising: determining a map by the processing unit based at least in part on an image, wherein the map is configured for use by the processing unit to localize the user with respect to the environment; and obtaining, by the processing unit, a metric indicating a likelihood of success to localize the user using the map by computing the metric or by receiving the metric.


Allowable Subject Matter
Claims 1- 32 would be allowable if rewritten or amended to overcome the Double Patenting, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  No prior art discloses the italicized and bolded features
Claim 1. An augmented reality (AR) apparatus configured to be worn on a head of a user, comprising: a processing unit configured to: determine a map based at least in part on an image, wherein the map is configured for use by the processing unit to localize the user with respect to the environment, and obtain a metric indicating a likelihood of success to localize the user using the map by computing the metric or by receiving the metric.Claims 2-31 depend on allowable claim 1.Claim 32. A method performed by an AR apparatus that is configured to be worn on a head of a user, the AR apparatus having a processing unit, the method comprising: determining a map by the processing unit based at least in part on an image, wherein the map is configured for use by the processing unit to localize the user with respect to the environment; and obtaining, by the processing unit, a metric indicating a likelihood of success to localize the user using the map by computing the metric or by receiving the metric.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        10/22/2022